DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/26/2022 has been entered. Claims 95 and 97-114 remain pending in the application. 

Specification
The amendment filed 9/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the changing of the term from width to height and the additional listing of what the heights are above 15 nm and all of the listings of the widths above 10 nm.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 104 recites that the width of the fluidic channel is at most 500 nm, however, the specification makes no mention of a width being less than 500 nm. The specification as originally filed only discusses that the channel is at least 1-10 nm in increments of 1, but makes no mention of a maximum width.

Claim 104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 104 recites that the height of the fluidic channel is at most 25 nm, however, the specification as originally filed makes no mention of a height at all in regards to the fluidic channel dimensions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites “a quantum well” and claim 95 recites “a double quantum well,” it is therefore unclear if the quantum well recited in claim 97 is one of the same or different quantum wells recited in claim 95. For examination purposes, it is interpreted to be the same.
Claim 98 recites “a multi-quantum well” and claim 95 recites “a double quantum well,” it is therefore unclear if the multi-quantum well recited in claim 97 is one of the same or different quantum wells recited in claim 95. For examination purposes, it is interpreted to be the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 95 recites that the quantum tunneling filter structure has a double quantum well structure and claim 97 recites that the quantum tunneling filter structure comprises a quantum well. As claim 95 as already recited that the quantum tunneling filter structure has a double quantum well, the additional limitation that it has a quantum well does not further limit the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 98 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 95 recites that the quantum tunneling filter structure has a double quantum well structure and claim 97 recites that the quantum tunneling filter structure comprises a multi-quantum well. As claim 95 as already recited that the quantum tunneling filter structure has a double quantum well, the additional limitation that it has a multi-quantum well does not further limit the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 95, 97-103 and 105-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2005/0202444, hereinafter Zhu in view of United States Patent No. 7,525,653, hereinafter Hug and United States Application Publication No. 2008/0041733, hereinafter Hibbs.
Regarding claim 95, Zhu teaches a system for molecular analysis (figure 1), comprising: a fluidic channel (item 4) configured to receive a sample comprising at least one molecule (paragraph [0025]), wherein the fluidic channel includes a first electrode (item 6) and a second electrode (item 6), wherein the first electrode is separated from the second electrode by a gap (figure 1), which gap is dimensioned to permit the sample to pass through the gap (paragraph [0025]); an electron source (item 10) configured to emit electrons with a central kinetic energy and a kinetic energy distribution having a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV) (intended use MPEP § 2114 (II) of the electron source), wherein the electron source is electrically coupled to the first electrode (figure 1); a current sensor (item 18) electrically coupled to the second electrode (figure 1) and configured to detect electric current passing from the first electrode to the second electrode (paragraph [0025]); and a controller (item 29) coupled to the electron source and the current sensor (figure 1), wherein the controller is configured to: (i) direct the electron source to emit the electrons to the first electrode and the gap upon flow of the sample through the gap (paragraphs [0030] and [0039]), and (ii) use the current sensor to detect an electric current directed from the first electrode to the second electrode (paragraph [0039]), wherein when the at least one molecule passes through the gap (paragraph [0025]), an electric current flows from the first electrode to the second electrodes and is detected by the current sensor, indicating a presence of the at least one molecule (paragraphs [0025] and [0039]); wherein the fluidic channel (item 4) is configured to receive a liquid sample (intended use MPEP § 2114 (II) and is taught in paragraph [0008]), wherein the liquid sample flows along a length of the fluidic channel past a gap between the first electrode and the second electrode (intended use MPEP § 2114 (II) and is taught in paragraph [0008]).
Zhu fails to teach wherein the electron source comprises a thermal electron source which produces a population of electrons have a thermal distribution of kinetic energies.
Hug teaches sources of electrons with one of them being a thermionic (thermal electron) source (Hug, column 20, lines 32-33).
Examiner further finds that the prior art contained a device/method/product (i.e., a thermal electron source) which differed from the claimed device by the substitution of component(s) (i.e., a conventional signal generator) with other component(s) (i.e., a thermal electron source), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a conventional signal generator with a thermal electron source), and the results of the substitution (i.e., generating electrons) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a conventional signal generator of reference Zhu with a thermal electron source of reference Hug, since the result would have been predictable.
Zhu and Hug fail to teach wherein the fluidic channel is biased by a channel bias voltage source.
Hibbs teaches a controlled translocation of a polymer through a nanopore in which an electrical bias is applied through the channel to drive polymer translocation through the nanopore (Hibbs, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a channel bias voltage source because it would allow for the controlling of polymer translocation through the nanopore (Hibbs, paragraph [0031]).
Regarding claim 97, the quantum tunneling filter structure is optional as recited in claim 95 and as such, the quantum tunneling filter structure is not being utilized in the rejection and therefore any limitation on the quantum tunneling filter structure has minimal patentable weight.
Regarding claim 98, the quantum tunneling filter structure is optional as recited in claim 95 and as such, the quantum tunneling filter structure is not being utilized in the rejection and therefore any limitation on the quantum tunneling filter structure has minimal patentable weight.
Regarding claim 99, Zhu teaches wherein the controller is configured to bias the first electrode by a first electric potential and to bias the second electrode by a second electric potential (paragraphs [0025] and [0039]).
Regarding claim 100, while Zhu does not address that the first and second electric potentials determine the central kinetic energy of the emitted electrons, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, Zhu discloses applying first and second electric potentials. Absent persuasive evidence that the first and second electric potentials are different, the prior art is considered to have the same properties with respect to central kinetic energy as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 101, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a FWHM of no greater than 0.1 eV. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 102, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a central energy that corresponds to a highest occupied molecular orbital (HOMO) to lowest unoccupied molecular orbital (LUMO) transition energy of the at least one molecule or the portion of the at least one molecule. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 103, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a central energy that corresponds to a HOMO to LUMO transition energy of a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 105, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of only a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 106, Zhu teaches wherein the current sensor comprises a plurality of current sub-sensors (items 6a-6d).
Regarding claim 107, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having each sub-sensor detect a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of only a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 108, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having each sub-sensor detect a methylated nucleoside, methylated nucleotide, methylated nucleoside pair, or methylated nucleotide pair of a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 109, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect nucleosides, nucleotides, nucleoside pairs, or nucleotide pairs of a plurality of types, which plurality is less than all types of nucleosides, nucleotides, nucleoside pairs, or nucleotide pairs. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 110, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect methylated nucleosides, methylated nucleotides, methylated nucleoside pairs, or methylated nucleotide pairs of a plurality of types, which plurality is less than all types of methylated nucleotides, methylated nucleoside pairs, or methylated nucleotide pairs. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 111, Zhu teaches further comprising a positive electrophoresis electrode (item 32) located at a first position along a length of the channel (figure 2) and a negative electrophoresis electrode (item 32) located at a second position along the length of the channel (figure 2), the positive and negative electrophoresis electrodes configured to advance the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).
Regarding claim 112, Zhu teaches a method for molecular analysis (figure 1), comprising: (a) activating a system comprising (i) a fluidic channel (item 4) configured to receive a sample comprising at least one molecule (paragraph [0025]), wherein the fluidic channel includes a first electrode (item 6) and a second electrode (item 6), wherein the first electrode is separated from the second electrode by a gap (figure 1), which gap is dimensioned to permit the sample to pass through the gap (paragraph [0025]); (ii) an electron source (item 10) configured to emit electrons (paragraph [0025]), wherein the electron source is electrically coupled to the first electrode (figure 1); and (iii) a current sensor (item 18) electrically coupled to the second electrode (figure 1) and configured to detect electric current passing from the first electrode to the second electrode (paragraph [0025]); (b) directing the electron source to emit the electrons to the first electrode and the gap upon flow of the sample through the gap (paragraph [0030]); and (c) using the current sensor (item 18) to detect an electric current directed from the first electrode to the second electrode (paragraph [0039]), wherein when the at least one molecule passes through the gap (paragraph [0025]), an electric current flows from the first electrode to the second electrodes and is detected by the current sensor, indicating a presence of the at least one molecule (paragraph [0025]) ; wherein the fluidic channel (item 4) is configured to receive a liquid sample (intended use MPEP § 2114 (II) and is taught in paragraph [0008]), wherein the liquid sample flows along a length of the fluidic channel past a gap between the first electrode and the second electrode (intended use MPEP § 2114 (II) and is taught in paragraph [0008]).
Zhu fails to specifically teach that the electron source is configured to emit electrons with a central kinetic energy and a kinetic energy distribution having a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV).
Zhu further teaches that the tunneling bias voltage is varied so that the molecule within the channel can be identified (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum central kinetic energy and a kinetic energy distribution to have a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV) which would allow for the molecule within the channel to be identified (paragraph [0009]) (MPEP § 2144.05 (II)).  
Zhu fails to teach wherein the electron source comprises a thermal electron source which produces a population of electrons have a thermal distribution of kinetic energies.
Hug teaches sources of electrons with one of them being a thermionic (thermal electron) source (Hug, column 20, lines 32-33).
Examiner further finds that the prior art contained a device/method/product (i.e., a thermal electron source) which differed from the claimed device by the substitution of component(s) (i.e., a conventional signal generator) with other component(s) (i.e., a thermal electron source), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a conventional signal generator with a thermal electron source), and the results of the substitution (i.e., generating electrons) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a conventional signal generator of reference Zhu with a thermal electron source of reference Hug, since the result would have been predictable.
Zhu and Hug fail to teach wherein the fluidic channel is biased by a channel bias voltage source.
Hibbs teaches a controlled translocation of a polymer through a nanopore in which an electrical bias is applied through the channel to drive polymer translocation through the nanopore (Hibbs, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a channel bias voltage source because it would allow for the controlling of polymer translocation through the nanopore (Hibbs, paragraph [0031]).
Regarding claim 113, Zhu teaches wherein the system further comprises a positive electrophoresis electrode (item 32) located at a first position along a length of the channel (figure 2) and a negative electrophoresis electrode (item 32) located at a second position along the length of the channel (figure 2), the positive and negative electrophoresis electrodes configured to advance the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).
Regarding claim 114, Zhu teaches further comprising advancing the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).

Claim(s) 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Hug and Hibbs as applied to claim 95 above, and further in view of United States Application Publication No. 2004/0146430, hereinafter Dugas.
Regarding claim 104, Zhu, Hug and Hibbs are silent with regards to specific width and height of the fluidic channel, therefore, it would have been necessary and thus obvious to look to the prior art for conventional width and height for the fluidic channel. Dugas provides this conventional teaching showing that it is known in the art to use a channel diameter (width) of 1-5 nm to sequence DNA (paragraph [0043]) with a thickness (height) of 2-4 times larger than the channel diameter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the width less than 500 nm and the height less than 25 nm motivated by the expectation of successfully practicing the invention of Dugas. 

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the amendment to paragraph [0016] and the amendments to claim 104 that the rejection under 112(a) should be withdrawn is not found persuasive. A 112(a) rejection is in regards to the originally filed specification not providing support for claim amendments and in this case the originally filed specification does not provide support as discussed above. Further, the amendments to paragraph [0016] of the specification with the switching of width with height and the additional numbers provided for the width and the height is considered to be new matter as nowhere in the specification as originally filed provided any support for the newly cited amendments to the specification.
Regarding applicant’s argument that Zhu does not disclose a fluidic channel that is configured to receive a liquid sample that flows along a length of the fluidic channel past a gap between the first and second electrodes is not found persuasive. Zhu discloses item 4 as being a channel (paragraph [0025]) and this channel would be capable of receiving a liquid sample and having the sample flow through the channel pas the first and second electrodes (item 6). As such, Zhu provides the teaching for the fluidic channel as claimed.
Regarding applicant’s arguments regarding the quantum tunneling filter is not found persuasive. Claim 95 recites “the electron source comprises a thermal electron source and/or a quantum tunneling filter structure” and a such only a thermal electron source or a quantum tunneling filter structure is required for the claim. In the rejection above, the thermal electron source is utilized in rejecting the claim and the quantum tunneling filter structure is not utilized in the rejection. Therefore, any limitations regarding the quantum tunneling filter structure as minimal patentable weight as the quantum tunneling filter structure is not required. As such, the specifying that the quantum tunneling filter structure has a double quantum well structure that is biased and that the structure has 17 eigenvalues has minimal patentable weight and Zhu, Hug and Hibbs renders claim 95 as obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796